Citation Nr: 0919729	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-39 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2007 the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, to 
provide the Veteran notice required by the Veterans Claims 
Assistance Act (VCAA).  The AMC provided that VCAA notice, 
considered additional medical evidence submitted in response 
(outpatient treatment records from VA Medical Centers 
(VAMCs)), and continued to deny the claim in a supplemental 
statement of the case (SSOC) issued in June 2008.

The AMC recertified this appeal to the Board and, in July 
2008, more than 90 days later, the VAMC in Dublin, Georgia 
submitted still additional evidence.  So the Board sent the 
Veteran a letter in April 2009 asking whether he was 
waiving his right to have the RO - as the agency of original 
jurisdiction (AOJ), initially consider this additional 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c).  He responded 
later in April 2009 that he was indeed waiving this right.

FINDING OF FACT

The Veteran's lumbar spine disability was not manifested 
during service or until many years after his discharge and 
has not been linked by competent medical evidence to his 
military service.

CONCLUSION OF LAW

The Veteran's lumbar spine disability was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq (West 2007).  See also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Keep in mind the 
Board remanded this case in November 2007 to provide this 
required VCAA notice.  And in a December 2007 letter 
subsequently sent on remand, the AMC advised the Veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  The letter also informed him of the 
downstream disability rating and effective date elements of 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And for a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended (after 
the Board's remand) to eliminate the requirement that VA 
also request that he submit any evidence in his possession 
that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The AMC, obviously, did not issue that December 2007 VCAA 
notice letter prior to the RO initially adjudicating the 
Veteran's claim in April 2004 - the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  However, since providing that VCAA notice in 
December 2007, the AMC has readjudicated the claim in the 
June 2008 SSOC - including, as already mentioned, 
considering additional evidence received in response to that 
additional notice and since the initial rating decision at 
issue and statement of the case (SOC).  This is important to 
point out because if, as here, there was no VCAA notice 
provided prior to the initial adjudication of the claim, or 
for whatever reason the notice provided was inadequate or 
incomplete, this timing error may be effectively "cured" by 
providing any necessary notice and then going back and 
readjudicating the claim, including in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of his claim.  In other 
words, this timing error in the provision of the notice is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

It further deserves mentioning that, in Sanders v. Nicholson, 
487 F. 3d 881, 889 (Fed. Cir. 2007), the U.S. Court of 
Appeals for the Federal Circuit held that any error in a VCAA 
notice, concerning any element of a claim, is presumed 
prejudicial, and that VA then bears the burden of rebutting 
this presumption.  However, the Supreme Court of the United 
States recently reversed the Federal Circuit's holding in 
Shinseki v. Sanders, 556 U. S. ___ (2009).  The Supreme Court 
held that the Federal Circuit had placed an "unreasonable 
evidentiary burden upon the VA..." by creating a presumption 
of prejudice with regard to deficient VCAA notice.  (slip. 
op. at 11).  The Supreme Court reiterated that "the party 
that 'seeks to have a judgment set aside because of an 
erroneous ruling carries the burden of showing that prejudice 
resulted.'"  Id., citing Palmer v. Hoffman, 318 U. S. 109, 
116 (1943); see also Tipton v. Socony Mobil Oil Co., 375 U. 
S. 34, 36 (1963) (per curiam); United States v. Borden Co., 
347 U. S. 514, 516-517 (1954); cf. McDonough Power Equipment, 
Inc. v. Greenwood, 464 U. S. 548, 553 (1984); Market Street 
R. Co. v. Railroad Comm'n of Cal., 324 U. S. 548, 562 (1945) 
(finding error harmless "in the absence of any showing of . 
. . prejudice").  The Supreme Court emphasized that its 
holding did not address the lawfulness of the U.S. Court of 
Appeals for Veterans Claims' reliance on the premise that a 
deficiency with regard to informing a Veteran about what 
further information was necessary to substantiate his claims 
had a "natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence VA would obtain and what 
portions the Veteran must provide did not.  (slip. op. at 
3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has been represented throughout this appeal 
by an accredited Veteran's service organization, Georgia 
Department of Veterans Services, and he and his 
representative made arguments in their written statements - 
including, in particular, in the December 2005 Statement of 
Accredited Representative in Appealed Case (in lieu of VA 
Form 646) specifically addressing the requirements for 
establishing entitlement to service connection for lumbar 
spine disability.  Their pleadings evidence their actual 
knowledge of the type evidence needed to support this claim.

The Board realizes an etiological opinion has not been 
obtained concerning whether the Veteran's lumbar spine 
disability is attributable to his military service.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is:  (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case because there is no 
indication the Veteran's lumbar spine disability may be 
associated with his period of active military service. 

The Board finds that the evidence, discussed below, which 
indicates the Veteran did not have relevant complaints or 
receive treatment for his lumbar spine disability during 
service, and that there is no competent medical evidence 
suggesting a correlation between his service and this 
disability warrants concluding that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 
(c)(4).  As his service and 
post-service treatment records provide no basis to grant this 
claim, but instead provide evidence against the claim, the 
Board finds no basis for obtaining a VA examination and 
opinion.

The only evidence suggesting an etiological link between his 
lumbar spine disability and his military service is the 
Veteran's unsubstantiated lay allegations.  These statements, 
alone, are insufficient to trigger VA's duty to provide an 
examination; VA is not obligated to provide an examination 
for a medical nexus opinion where, as here, the supporting 
evidence of record consists only of lay statements.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

And as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A (West 
2007).  

The Board is also satisfied as to substantial compliance with 
its November 2007 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  This included sending the Veteran the VCAA 
notice letter in December 2007, allowing him an opportunity 
to submit additional medical or other evidence in response 
(which he did), and then readjudicating his claim in the June 
2008 SSOC.



Entitlement to Service Connection for Lumbar Spine Disability

Service connection may be granted if the evidence shows a 
current disability resulted from an injury or a disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases such as degenerative joint disease 
(DJD) (i.e., arthritis), although not degenerative disc 
disease (DDD), will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994). 



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).

Here, the Veteran has the required diagnosis of a current 
lumbar spine disability.  This is evident from his VAMC 
outpatient treatment records dated from 2002-2008, which, 
based on the results of X-rays, a CT scan, and an MRI, 
confirm he has 
multi-level buldging discs at L2-L3, L3-L4, L4-L5, and L5-S1, 
with mild retrolisthesis of L4 over L5.  So there is no 
disputing he has this claimed condition.



The determinative issue, therefore, is whether the Veteran's 
lumbar spine disability is attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, the Veteran's service treatment records 
(STRs) are unremarkable for any relevant complaint, diagnosis 
of or treatment for a lumbar spine disability.  At his June 
1975 military separation examination, his spine was reported 
as normal, and he indicated he was "in good health."  His 
military service ended in July 1975.

Post-service, the Veteran was treated at VAMCs from 2002 to 
2008 for his lumbar spine disability.  He did not complain of 
symptoms referable to his low back for many years after 
service, indeed decades.  This intervening lapse of so many 
years between his separation from military service and the 
first documented manifestation of this claimed disorder is 
probative evidence against his claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).  

Moreover, the Veteran's contentions notwithstanding, none of 
the VA physicians that have had occasion to evaluate or 
examine him, or anyone else for that matter, have attributed 
his lumbar spine disability to his military service.  They 
only recounted his self-reported history of chronic pain, 
without also personally commenting on whether his current 
lumbar spine disability is indeed traceable back to his 
military service, including to any trauma he may have 
sustained or disease contracted.  In Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995), the Court held that the Board is not 
required to accept a medical opinion that is based on a 
reported history and unsupported by clinical findings.  See 
also Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.)  In short, there is no basis to grant the 
Veteran's claim.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304.

While the Veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms involving his 
lumbar spine disability, he does not have the necessary 
medical training and/or expertise to give a probative opinion 
on the cause of his current disability - and, in particular, 
whether this condition is attributable to his military 
service.  This is a medical, not lay, determination.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. 
 It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.



For the reasons and bases discussed, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal is 
denied.


ORDER

The claim for service connection for a lumbar spine 
disability is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


